Mor&an, J.
Plaintiff paid, without objection, so far as we can learn, a tax of one hundred dollars.
He seems to be the owner of a steamer named the Stella Block. The tax was levied upon him as a license to trade as a peddler or hawker in the parish of Richland. He says the levy of this tax was an unconstitutional act on the part of the authorities of the parish of Richland and he claims it back.
The plaintiff is a peddler or hawker, and he was selling his wares in the parish of Richland, Whether he carried them in a pack, in his hand or on a steamboat, matters nothing. However they were carried, the parish had the authority to demand the payment of a license for the sale thereof, and this without infringing upon those provisions of the Constitution of the United States by which the regulation of commerce between the States is vested in Congress.
Judgment affirmed.
Rehearing refused.